Citation Nr: 0823442	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-06 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
service-connected psychophysiological gastrointestinal 
reaction with post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the RO.  

Pursuant to a June 2008 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).  



FINDING OF FACT

The service-connected psychophysiological gastrointestinal 
reaction with PTSD is shown to be productive of a disability 
picture that more nearly resembles that of occupational and 
social impairment, with deficiencies in most areas and an 
inability to establish and maintain effective relationships; 
total occupational and social impairment is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a schedular rating of 70 
percent, but not higher for the service-connected 
psychophysiological gastrointestinal reaction with PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including 
Diagnostic Codes 9400, 9411, 9421 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an April 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

The VCAA notification does not require an analysis of the 
evidence already contained in the record or any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA was issued prior to the appealed 
December 2004 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

By a June 2006 letter the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  
Moreover, the veteran was fully notified that he was awarded 
a disability evaluation and an effective date for that 
evaluation in the appealed December 2004 rating decision.  
Id.  

Finally, the Board is aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  

In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).  

In this case, the Board is aware that the April 2004 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, any such procedural defect does not 
constitute prejudicial error in this case because of evidence 
of actual knowledge on the part of the veteran.  The 
notification provided the necessary information such that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the various lay 
statements of the veteran and of statements made during his 
November 2004 VA examination, April 2005 VA outpatient 
treatment and February 2006 VA outpatient treatment, in which 
the veteran described the effects that the service-connected 
disability has on his employability and daily life.  These 
statements indicate the veteran's awareness that a claim for 
a higher evaluation.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  See also Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  This showing of actual knowledge satisfies the 
first and fourth requirements of Vazquez-Flores.  

As the veteran makes assertions about the effects of the 
service-connected disability on his employability and daily 
life, the Board finds that the second requirement of Vazquez-
Flores is not applicable.  Accordingly, no further analysis 
in this regard is necessary.  

Finally, the December 2004 rating decision includes a 
discussion of the rating criteria used in this present case.  
The criteria was further enumerated in the February 2006 
Statement of the Case.  

Thus, the veteran was made well aware of the necessary 
requirements for an increased evaluation pursuant to the 
applicable diagnostic code.  Such action thus satisfies the 
third notification requirement of Vazquez-Flores.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Codes 
9400, 9411, 9421, a 50 percent disability evaluation is 
warranted for psychophysiological gastrointestinal reaction 
with PTSD manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for 
psychophysiological gastrointestinal reaction with PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for 
psychophysiological gastrointestinal reaction with PTSD which 
is productive of total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
the names of close relatives, own occupation, or own name.  

In a March 1966 decision, the Board granted service 
connection for psychophysiological gastrointestinal reaction.  
In a corresponding March 1966 rating decision, the RO 
assigned a non-compensable evaluation for the service-
connected psychophysiological gastrointestinal reaction, 
effective in June 1963.  

In a July 1968 rating decision, the RO increased the rating 
for the service-connected psychophysiological 
gastrointestinal reaction to 10 percent, effective on January 
1968.  

In an August 1980 decision, the Board increased the rating 
for the service-connected psychophysiological 
gastrointestinal reaction to 30 percent.  

In an August 1985 decision, the Board increased the rating 
for the service-connected psychophysiological 
gastrointestinal reaction to 50 percent.  

In March 2006, the veteran filed a separate claim for PTSD.  
Given the veteran had been awarded a Combat Action Ribbon for 
his service during World War II, the RO conceded that the 
veteran had PTSD.  

However, in this case the symptomatology of the claimed PTSD 
was duplicative and overlapped with the symptomatology of the 
already service-connected psychophysiological 
gastrointestinal reaction.  

The RO determined that a separate award of service connection 
for PTSD would conflict with VA regulatory prohibitions 
against pyramiding. 38 C.F.R. § 4.14 and such prohibitions 
prevent the assignment of a separate disability rating for 
PTSD.  See Esteban v. Brown, 6 Vet. App. 259-261-62 (1994).  

The RO re-characterized the disability as psychophysiological 
gastrointestinal reaction with PTSD and continued the 50 
percent evaluation that had been effective since November 
1980.  

The veteran filed his claim for increase in March 2004.  
During a November 2004 VA examination, the veteran reported 
living with his wife of 50 years.  He did not drink alcohol 
or use drugs.  

The veteran reported that he had not worked since 1977 due to 
back problems.  Before that time, he reported that he worked 
many different jobs, but had difficulty staying employed 
because he had difficulty getting along with people.  

The veteran had a lot of responsibilities due to the ill-
health of his wife.  His sleep was erratic, and he complained 
that he was always tired.  He was easily irritated.  He had 
difficulty concentrating and relaxing.  The muscles in his 
neck and back would tense up, and he would have some 
gastrointestinal problems.  

On examination, his affect was blunted and his mood was 
anxious.  His speech was clear, coherent, goal directed and 
unpressured.  He had no impaired thought processes, suicidal 
or homicidal ideations, auditory or visual hallucinations or 
delusions.  He had good recall memory.  He was able to spell 
the word "world" forward but had trouble spelling it 
backwards.  Serial 3's were intact and he could recall 4/5 
past Presidents.  His proverb interpretations were abstract.  
His insight was fair to good; judgment was fair.  

The veteran was diagnosed with neurotic stomach disorder and 
the examiner assigned a Global Assessment of Functioning 
(GAF) score of 55.  The examiner noted that the veteran's 
neurotic stomach disorder symptoms interfered with his sense 
of well-being and his "relatedness" to others.  

The examiner opined that the veteran's symptoms of neurotic 
stomach disorder would interfere moderately to markedly with 
his ability to function in the workplace; however, the 
symptoms did not interfere with his activities of daily 
living.  

In an April 2005 VA treatment record, the examiner noted that 
the veteran's neurotic stomach was actually more accurately 
diagnosed as PTSD.  The examiner noted the veteran's service 
during World War II.  

The veteran reported experiencing symptoms related to his 
psychiatric disorder.  A history of having anxiety and panic 
attacks which had been controlled by medication was recorded.  

The examiner noted that the veteran had reported how his 
mental condition severely affected his daily life and was 
getting worse.  The veteran did not demonstrate psychosis and 
his mood and affect were appropriate.  He had no suicidal 
ideation.  The veteran was continued on his medication that 
he had been using to control the anxiety and panic attacks.  
His diagnosed neurotic stomach was confirmed and the examiner 
assigned the veteran a GAF score of 40.  

In a February 2006 VA treatment record, the veteran's 
condition remained wholly unchanged from the April 2005 
treatment results.  The veteran reported his symptoms were 
getting worse.  He continued to wake up in cold sweats and 
was now becoming more isolated and depressed.  

The veteran was diagnosed with PTSD and neurotic stomach and 
assigned a GAF score of 40.  The examiner commented that the 
veteran clearly could not interact appropriately with people 
due to his PTSD.  

An August 2006 VA treatment record repeated the previous 
examination findings and conclusion, notably that the veteran 
clearly could not interact appropriately with people due to 
his PTSD.  

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given the evidence of record, 
the Board finds the service-connected disability picture more 
nearly approximates that of occupational and social 
impairment, with deficiencies in most areas and difficulty in 
adapting to stressful circumstances and inability to 
establish and maintain effective relationships as 
contemplated by a 70 percent evaluation under Diagnostic 
Codes 9400, 9411, 9421.  See 38 C.F.R. § 4.130.  

The Board has considered the possibility of a higher rating; 
however, the veteran does not display gross impairment in 
thought processes or communication, persistent delusion or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, or memory loss.  Thus, a rating higher than 70 
percent is not for application.  

Overall, the evidence warrants a 70 percent rating, but not 
higher, for the service-connected psychophysiological 
gastrointestinal reaction with PTSD.  



ORDER

An increased schedular evaluation of 70 percent, but not 
higher for the service-connected psychophysiological 
gastrointestinal reaction with PTSD is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


